Robin	Cooksey,	CSR,	RMR,	TCRR
	                                           Official	Court	Reporter	
	                                             284th	District	Court	
	                                            301	N.	Main,	Rm.	201	
	                                              Conroe,	TX	77301	
	                                                 936 	538‐8077	
                                          robinm.cooksey@mctx.org	
                                                           	                                       FILED IN
                                                                                           9th COURT OF APPEALS
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐	
                                                                                              BEAUMONT, TEXAS
	
                                              December	11,	2017	                         12/11/2017 10:58:26 AM
	                                                                                           CAROL ANNE HARLEY
Ms.	Carol	Anne	Harley	                                                                               Clerk
Clerk,	Ninth	Court	of	Appeals	
1001	Pearl	St.,	Ste.	330	
Beaumont,	TX	77701	
	
RE:		 Case	No.	09‐17‐00411‐CV;	Trial	Cause	No.	17‐03‐03674‐CV;	Juan	A.	Hernandez,	II	
         vs.	Gina	Kay	Johnson	
	
Dear	Mr.	Harley:	
	
Please	be	advised	that	there	were	oral	hearings	conducted	in	this	matter	on	7‐27‐17,	10‐
25‐17,	and	on	11‐2‐17.		However,	I	have	been	in	contact	with	the	appellate	attorney,	and	he	
is	not	asking	that	any	Reporter’s	Records	be	prepared	in	this	matter.		Therefore,	there	is	no	
Reporter’s	Record	in	the	above‐mentioned	cause	that	will	be	filed.	
	
If	you	have	any	questions,	please	don’t	hesitate	to	ask.	
	
Sincerely,	
	
	
/s/	Robin	Cooksey	
	
	
Robin	Cooksey,	CSR,	RMR,	TCRR	
	
Cc:		 Mr.	Thomas	E.	Ross	
	        Mr.	Jay	Wright